[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-17044                ELEVENTH CIRCUIT
                                                               JULY 30, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 08-00061-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAMEL SHIELDS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 30, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Jamel Shields appeals his 168-month sentence for conspiracy to possess and
distribute 500 or more grams of cocaine and five grams or more of cocaine base.

He contends that his sentence is substantively unreasonable.

      We review the reasonableness of the district court’s sentencing

determination only for an abuse of discretion. See Gall v. United States, 552 U.S.

38, ___, 128 S. Ct. 586, 597 (2007); United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). The district court need not state that it has explicitly considered each

factor and need not discuss each factor. Id. at 786. Instead, “an acknowledgment

by the district court that it has considered the defendant's arguments and the factors

in section 3553(a) is sufficient.” Id. “In this Circuit, we presume that a sentence

within the guidelines range is reasonable, but the presumption may be rebutted by

the circumstances of a particular case viewed in light of the § 3553(a) factors.”

United States v. Sarras, No. 08-11757, slip op. at 57 (11th Cir. June 16, 2009).

      Shields was sentenced to 168 months imprisonment, the low-end of his

guidelines range of 168–210 months. He argues that the district court’s sentence

was substantively unreasonable because it over-represented his criminal history

and failed to take into account the disparity in the sentencing guidelines between



                                           2
crack and powder cocaine offenses. Those arguments fail. The district court stated

that it had considered all of the § 3553(a) factors and it did not treat the guidelines

as mandatory. The district court concluded that a sentence at the low-end of the

guidelines range was “reasonable and necessary in [Shields’] case.” It noted that

the sentence “meets the goals of punishment and, hopefully, would deter anyone

else who might consider similar criminal conduct” but that, given the mitigating

circumstances that Shields raised at the sentencing hearing, “a greater sentence is

not required.” Additionally, Shields’ argument that the district court found that “it

was unable to consider the disparity between guideline sentences for crack versus

powder cocaine” is simply untrue. There is nothing in the record to support that

argument. Under Kimbrough v. United States, 552 U.S. 85, ___, 128 S. Ct. 558,

564 (2007), the district court may consider the sentencing disparity between crack

and powder cocaine, but it is not required to. Here it did not. That decision is

within the district court’s discretion.

      Shields was significantly involved in a major drug distribution scheme. The

record reflects that the district court considered the § 3553 factors in light of the

facts of Shields’ case. Shields has not rebutted our presumption that the district

court’s within-guidelines sentence is reasonable.

      AFFIRMED.



                                            3